DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are allowed under this Office action.

Allowable Subject Matter
Claims 1-5 are allowed. The objected claim 7 has been cancelled, and the limitations of the dependent claim 7 are incorporated into the independent claim 1, and it is allowable.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 were carefully reviewed and a search with regards to independent claim 1 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-5, specifically independent claim 1,  the prior art searched was found to neither anticipate nor suggest an automatic obstacle avoidance optimization method for a connecting line of graphical programming software, comprising the following steps of: (a)    selecting, by a user, a starting point and an end point of a connecting line through a front-end interface, wherein the starting point, the end point and a vertex of a programming control form a point set P, abscissa values in P form a set Px, and ordinate values form a set Py; (b)    performing drawing contraction on a canvas: taking continuous abscissa values not belonging to Px as an equivalent abscissa, and similarly, taking continuous ordinate values not belonging to Py as an equivalent ordinate, wherein, in the canvas after drawing contraction, equivalent coordinate values are taken as a same coordinate, which greatly reduces a search space, and the operation establishes a mapping relationship between the coordinate values in the original 
wherein the step (f) comprises the following step of: circularly performing the following operations on each line segment excluding the starting point and the end point: finding programming controls closest to the line segment on two sides of the line segment, and translating the line segment to a middle position of the two programming controls, wherein the performing the following operations on each line segment in the step (f) specifically comprises: using a bisection method to find the programming controls closest to the line segment on the two sides of the line segment, preprocessing firstly by dividing all rectangular edges into two groups, one group being parallel to an x coordinate axis and recorded as a first group, and the other group being parallel to a y coordinate axis and recorded as a second group; sorting the two groups of edges respectively, sorting the first group according to y coordinate values of the edges from small to large, and sorting the second group according to x coordinate values of the edges from small to large; and for one line segment, finding programming controls closest to the line segment on two sides of the line segment, which is then converted to find edges of the programming controls closest to the line segment on the two sides, so that quick finding can be implemented in the sorted edges by using the bisection method” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GORDON G LIU/Primary Examiner, Art Unit 2612